I cannot agree to the disposition made of this case by the overruling of the state's motion for rehearing. The exceptions to the court's charge were not apparently presented to the trial court, and are not approved by him, but bear this significant *Page 602 
notation apparently made by the clerk of the trial court: "Filed March 20, 1930, as of date February 11, 1930." There is no bill of exception bringing forward any exceptions to the charge. The two special charges which appear in the record bear no certificate, and make no showing as to when presented to the court below, and the refusal of same is not complained of by any bill of exception, and same can not be considered by this court.
I cannot assent to this court's right to interfere on the facts and reverse, when same show that a man holding a responsible position, having the apparent confidence of his employers, acting in direct pursuance of their instructions at the time of the occurrence forming the basis of this prosecution, who swears to the fact of an assault upon him and the taking of his money by this negro prostitute, and who immediately appealed to the authorities and gave testimony before a jury which believed him, and a court who heard and saw the witnesses, and is in a far better position than this court is to judge of their credibility, — who doubtless knew the officer who testified to the statement made by the prosecuting witness, contrary to the testimony given by said witness upon this trial, — which officer, according to prosecuting witness, refused to search either the defendant or her house on the occasion of the alleged robbery in order to try to recover the stolen money.
Even if the statute did not make the jury the judges of the credibility of the witnesses and the weight of their testimony, I could not believe, in the light of the testimony in this record, that a man with his wife and little child would go from Galveston to Houston in the morning, take quarters at one of the best hotels in the city, leave there at once to go see a customer, the route to whose place took him through the negro quarters, and that such man would voluntarily go into the room of a negro prostitute and have carnal knowledge of her, and go at once outside and raise a hue and cry that he had been robbed, — thus initiating a matter of disgrace to himself and his family, his reputation and standing, and which would probably cause him to lose his position. This man testified that he was in the street passing the woman's place, and that she caught hold of him and started scuffling with him, and before he could prevent her she had backed him in her door and had reached in his pocket and taken his money; that he did not miss it, but his clothes were torn loose, and that when he got about ten feet away he discovered his money was gone. He said he at once ran back, hit on the front door, and when the woman came he demanded his money. She called him a damned liar, and when he said he would get a policeman she said get one, she said she would tell him he stayed with her, which was what she did. The policeman called refused to search for the money, but let the woman go back in her house.
It is suggested in the opinion of my Brother Morrow that the court *Page 603 
should have charged the jury to acquit if they had a reasonable doubt that the woman assaulted prosecutor. The court told the jury that before they could convict they must believe beyond a reasonable doubt the money was taken by means of an assault. Such complaints are not properly before this court for criticism in the absence of some exceptions taken to the charge.
I cannot agree to this reversal, and respectfully record my dissent.